Title: To George Washington from David Humphreys, 15 July 1782
From: Humphreys, David
To: Washington, George


                  
                     My dear General
                     Newburgh July 15th 1782
                  
                  I forward to your Excellency the Report of the Depy Qr Master, the Forage & Waggon Mastr Genls on the subject of Forage, together with their Estimate of the Quantity necessary, and Plan for obtaining it; in hopes that these papers may come to your hands before you shall have left Philadelphia, that the opinion of the Financier may be taken, and definitive Arrangements be made on the spot.
                  The Estimate of Wood required for the use of the Garrison of West Point and its Dependencies is also enclosed.  I shall only beg leave to observe on the mode which has formerly been adopted for obtaining a supply, that it was always pernicious to the service, & that it will in the present instance be vastly more irksome & detrimental than ever it has been.  I have mixed in company with Officers very much, within these four days, & find them exceedingly distressed at the daily diminution of their Regiments in consequence of the encreasing calls for Artificers, fatigue, & men for other contingent purposes: and I am extreamly apprehensive after all the inevitable deductions which have been & must be made, that the number of men engaged for the Campaign only will be totally inadequate to the task which is to be imposed on them.  Unless a Contract or some new mode for obtaining Wood should be devised the Alternative will therefore be, that the Garrisons must remain unsupplied with fuel, or a large Draft of Regular Troops must be employed a considerable time in cutting, hauling, & transporting its services quite foreign to the spirit of their profession: & in the practice of which, the loss of discipline will certainly succeed, & a train of Evils will be induced, which I forbear to enumerate, because I know they will but too readily occur to your Excellency.
                  No Dispatches have arrived from New York—four Deserters came in yesterday, three German & one British, but could give no intelligence worthy of communication. With purest sentiments of veneration & attachment I have the honor to be Your Excellencys Most devoted humble Servant
                  
                     D. Humphrys
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Newburgh July 14th 1782
                     
                     The Letter for his Excellency is purposely left open for your Perusal, as Colonel Lutterloh has taken an Extract of it for the Consideration of the Governour & Legislature, and, if you disapprove of any Part of the Plan proposed wish to be favour’d with your Objections and Alterations, so as to be enabled to lay them before the Legislature in Time, for which I will do myself the Honour of waiting on you early tomorrow Morng, when Mr Anspach also sets out for Philadelphia, which will afford a good opportunity for forwarding the Inclosures.  I am, with Respect & Esteem Sir, your most Obdt 
                     
                        Hugh Hughes
                     
                  
                  
               